DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 & 21-24 are objected to because of the following informalities:  The claims recite dependency to claim 1, however it appears that it is a minor oversight and they should depend on claim 14 instead.  Appropriate correction is required. For purposes of examination, they will be treated as depending from claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10, 886,602. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-16 of U.S. 10, 886,602 recite all the limitations of claims 1-24 of the Instant Invention as shown below.
Instant Application
U.S. Patent No. 10, 886,602
1. A hearing device adapted to be worn by a wearer, comprising: a shell configured for placement at, on or about an ear of the wearer, the shell comprising opposing sides and an axial length; circuitry disposed within the shell and comprising at least signal processing circuitry, radio circuitry, a power source, and an acoustic transducer component; and a folded antenna encompassing at least some of the circuitry, the folded antenna coupled to the radio circuitry via first and second feeds and comprising: opposing first and second sides extending along the opposing sides of the shell, the first and second feeds respectively attached to the opposing first and second sides; at least one electrically conductive element connected to and extending between the opposing first and second sides, the at least one electrically conductive element having an axial length that is shorter than an axial length of the opposing first and second sides; an elongated gap opposite the at least one electrically conductive element and extending continuously between the opposing first and second sides; and one or more apertures in one or both of the opposing first and second sides.
2. The hearing device of claim 1, wherein the folded antenna comprises a plurality of connected antenna portions.
3. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna defines a continuous unitary structure.
4. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna defines a continuous structure that is substantially solid except for the one or more apertures.
5. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna comprises a conductive layer on a flexible printed circuit board.
6. The hearing device of claim 1, wherein the one or more apertures are configured to accommodate one or more circuitry components of the hearing device.
7. The hearing device of claim 1, wherein the one or more apertures are configured to accommodate an electrical component of the hearing device.
8. The hearing device of claim 1, wherein the one or more apertures are configured to accommodate one or more physical structures of the hearing device.
9. The hearing device of claim 1, wherein the one or more apertures are configured to accommodate passage of one or more electrically conductive elements of the hearing device therethrough.
13. A hearing device adapted to be worn by a wearer, comprising: a shell configured for placement at or about on an ear of the wearer, the shell comprising a first end, a second end, an axial length defined between the first and second ends, a bottom, a top, and opposing sides, wherein the bottom, top, and opposing sides extend between the first and second ends; circuitry disposed within the shell and comprising at least signal processing circuitry, radio circuitry, a power source, and a speaker or a receiver component; and a folded antenna comprising a plurality of connected antenna portions disposed on a flexible printed circuit board and encompassing at least some of the circuitry, the folded antenna coupled to the radio circuitry via first and second feeds and comprising: opposing first and second sides extending along the opposing sides of the shell between the first and second ends, the first and second feeds respectively attached to the opposing first and second sides; a belly connected to and extending between the opposing first and second sides, the belly having an axial length that is shorter than an axial length of the opposing first and second sides; an elongated gap opposite the belly and extending continuously between the opposing first and second sides; and one or both of: one or more apertures in one or both of the opposing first and second sides, the one or more apertures configured to accommodate one or more circuitry components or physical structures of the hearing device; and one or more notches in one or both of the opposing first and second sides, the one or more notches configured to mitigate interference with one or more communication components of the hearing device.
10. The hearing device of claim 1, wherein the at least one electrically conductive element is a truncated antenna portion relative to the opposing first and second sides of the folded antenna.
14. The hearing device of claim 13, wherein the belly is a truncated antenna portion relative to the opposing first and second sides of the folded antenna.

11. The hearing device of claim 1, wherein the opposing first and second sides of the folded antenna extend along at least 50% of the axial length of the shell.
15. The hearing device of claim 13, wherein the opposing first and second sides of the folded antenna extend along at least 50% of the axial length of the shell.
12. The hearing device of claim 1, wherein the opposing first and second sides of the folded antenna extend along less than 50% of the axial length of the shell.
16. The hearing device of claim 13, wherein the opposing first and second sides of the folded antenna extend along less than 50% of the axial length of the shell.
14. A hearing device adapted to be worn by a wearer, comprising: a shell configured for placement at, on or about an ear of the wearer, the shell comprising opposing sides and an axial length; circuitry disposed within the shell and comprising at least signal processing circuitry, radio circuitry, a power source, and an acoustic transducer component; and a folded antenna comprising a plurality of connected antenna portions and encompassing at least some of the circuitry, the folded antenna coupled to the radio circuitry via first and second feeds and comprising: opposing first and second sides extending along the opposing sides of the shell, the first and second feeds respectively attached to the opposing first and second sides; at least one electrically conductive element connected to and extending between the opposing first and second sides, the at least one electrically conductive element having an axial length that is shorter than an axial length of the opposing first and second sides; an elongated gap opposite the at least one electrically conductive element and extending continuously between the opposing first and second sides; and one or more notches in one or both of the opposing first and second sides.
15. The hearing device of claim 1, wherein the folded antenna comprises a plurality of connected antenna portions.
16. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna defines a continuous unitary structure.
17. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna defines a continuous structure that is substantially solid except for the one or more apertures.
18. The hearing device of claim 1, wherein each of the opposing first and second sides of the folded antenna comprises a conductive layer on a flexible printed circuit board.
19. The hearing device of claim 14, wherein the one or more notches are configured to accommodate one or more communication components of the hearing device.
20. The hearing device of claim 14, wherein the one or more notches are configured to mitigate interference with one or more communication components of the hearing device.
13. A hearing device adapted to be worn by a wearer, comprising: a shell configured for placement at or about on an ear of the wearer, the shell comprising a first end, a second end, an axial length defined between the first and second ends, a bottom, a top, and opposing sides, wherein the bottom, top, and opposing sides extend between the first and second ends; circuitry disposed within the shell and comprising at least signal processing circuitry, radio circuitry, a power source, and a speaker or a receiver component; and a folded antenna comprising a plurality of connected antenna portions disposed on a flexible printed circuit board and encompassing at least some of the circuitry, the folded antenna coupled to the radio circuitry via first and second feeds and comprising: opposing first and second sides extending along the opposing sides of the shell between the first and second ends, the first and second feeds respectively attached to the opposing first and second sides; a belly connected to and extending between the opposing first and second sides, the belly having an axial length that is shorter than an axial length of the opposing first and second sides; an elongated gap opposite the belly and extending continuously between the opposing first and second sides; and one or both of: one or more apertures in one or both of the opposing first and second sides, the one or more apertures configured to accommodate one or more circuitry components or physical structures of the hearing device; and one or more notches in one or both of the opposing first and second sides, the one or more notches configured to mitigate interference with one or more communication components of the hearing device.
21. The hearing device of claim 1, wherein the at least one electrically conductive element is a truncated antenna portion relative to the opposing first and second sides of the folded antenna.
14. The hearing device of claim 13, wherein the belly is a truncated antenna portion relative to the opposing first and second sides of the folded antenna.

22. The hearing device of claim 1, wherein the opposing first and second sides of the folded antenna extend along at least 50% of the axial length of the shell.
15. The hearing device of claim 13, wherein the opposing first and second sides of the folded antenna extend along at least 50% of the axial length of the shell.
23. The hearing device of claim 1, wherein the opposing first and second sides of the folded antenna extend along less than 50% of the axial length of the shell.
16. The hearing device of claim 13, wherein the opposing first and second sides of the folded antenna extend along less than 50% of the axial length of the shell.


	Regarding Claims 13 & 24, U.S. Patent No. 10, 886,602 claim 13 teaches all the limitations of the claims except wherein the folded antenna comprises an edge configured to meet one or both of predetermined industrial design requirements and predetermined wireless performance requirements.
	However, Claim 13 of U.S. Patent No. 10, 886,602 teaches one or more notches configured to mitigate interference with one or more communication components of the hearing device.
	In this particular case, a person having ordinary skill in the art recognizes that a notch in the folded antenna is an edge, and mitigating interference is a predetermined wireless performance requirement.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the folded antenna of claim 13 of U.S. Patent No. 10, 886,602 comprises an edge to meet predetermined wireless performance requirements.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845